United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50355
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALBERTO CASTILLO-RIOS,
also known as Eduardo Castillo-Rios,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:05-CR-1932
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Mario Alberto Castillo-Rios (Castillo) appeals his 70-month

sentence following his guilty plea to illegal reentry after

deportation, in violation of 8 U.S.C. § 1326.   For the first time

on appeal, Castillo argues that the district court erroneously

calculated his criminal history score by applying two-criminal

history points under U.S.S.G. § 4A1.1(e) because the instant

offense was committed within two years from his release from

custody for a California drug trafficking conviction.      He asserts


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50355
                                -2-

that he was actually released from custody five years before the

instant offense.

     As Castillo correctly concedes, because he did not object in

the district court, review is limited to the plain error

standard.   See United States v. Arviso-Mata, 442 F.3d 382, 384

(5th Cir. 2006).   Under the plain error standard, the appellant

must show (1) that there is an error; (2) that the error is clear

or obvious; and (3) that the error affects his substantial

rights.   United States v. Olano, 507 U.S. 725, 731-37 (1993).

If these factors are established, the decision to correct the

forfeited error is within the sound discretion of the court, and

the court will not exercise that discretion unless the error

seriously affects the fairness, integrity, or public reputation

of judicial proceedings.   Id. at 735-36.

     The district court calculated Castillo’s guideline range as

70 to 87 months.   The guideline range without the two additional

criminal history points would have been 57 to 71 months.   Thus,

the district court’s sentence of 70 months was still within the

guideline line range advocated by Castillo.   We conclude that

the sentence is thus entitled to a presumption of reasonableness

and that Castillo has not met his burden of showing that his

substantial rights were affected.   See United States v. Medina-

Argueta, 454 F.3d 479, 483 (5th Cir. 2006); see also Olano,

507 U.S. at 734.
                            No. 06-50355
                                 -3-

     Castillo also challenges 8 U.S.C. § 1326(b)’s treatment of

prior felony and aggravated felony convictions as sentencing

factors rather than elements of the offense in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).   Castillo’s constitutional

challenge is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 235 (1998).   Although Castillo contends that

Almendarez-Torres was incorrectly decided and that a majority of

the Supreme Court would overrule Almendarez-Torres in light of

Apprendi, we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.    See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied,

126 S. Ct. 298 (2005).   Castillo concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.